       Case 1:20-cv-10575-LTS-SLC Document 103 Filed 02/18/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

JLM COUTURE, INC.,

                 Plaintiff,

        -v-                                                           No. 20 CV 10575-LTS-SLC

HAYLEY PAIGE GUTMAN,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 Before the Court is Defendant’s letter request (Docket Entry No. 101) for partial

sealing of the February 4, 2021, Preliminary Hearing transcript, and Plaintiff’s February 12,

2021, letter in opposition. (Docket Entry No. 99.)

                 The public has a “general right to inspect and copy public records and documents,

including judicial records and documents.” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598

(1978) (footnotes omitted). The weight given to the presumption of public access is determined

by “the role of the material at issue in the exercise of Article III judicial power and the resultant

value of such information to those monitoring the federal courts.” United States v. Amodeo, 71

F.3d 1044, 1049 (2d Cir.1995) (“Amodeo II”). Once determined, the weight of the presumption

is balanced against competing interests, which “include but are not limited to ‘the danger of

impairing law enforcement or judicial efficiency’ and ‘the privacy interests of those resisting

disclosure.’” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006) (quoting

Amodeo II, 71 F.3d at 1049).

                 In addition to the common law right of access, the public has a First Amendment

right of access to judicial documents, a right that is “stronger” than the common law right. U.S.


JLM - PI TR UNSEAL ORD.DOCX                                VERSION FEBRUARY 18, 2021                    1
      Case 1:20-cv-10575-LTS-SLC Document 103 Filed 02/18/21 Page 2 of 4




v. Erie Cnty., N.Y., 763 F.3d 235, 239 (2d Cir. 2014). Determining whether the First

Amendment right of access attaches requires considering “(a) whether the documents ‘have

historically been open to the press and general public’ (experience) and (b) whether ‘public

access plays a significant positive role in the functioning of the particular process in question’

(logic).” Id. (quoting Lugosch, 435 F.3d at 120.) If the First Amendment right of access

attaches, documents “may be sealed only if specific, on the record findings are made

demonstrating that closure is essential to preserve higher values and is narrowly tailored to serve

that interest.” Erie, 763 F.3d at 239 (internal modifications omitted).

               The Court will utilize the testimony presented at the preliminary injunction

hearing, along with the other elements of the evidentiary record, in determining the substantive

legal rights of the parties. Accordingly, the preliminary injunction hearing transcript is

indisputably a judicial document to which a presumption of public access attaches. Lugosch,

435 F.3d at 121. The testimony that Defendant seeks to seal is relevant to Defendant’s allegedly

commercial use of the names and marks that are at issue in this action. Defendant disputes that

she has used her name in commerce as alleged and has proffered evidence and testimony

denying that she has engaged in such use. Whether Defendant has used her name in commerce

bears heavily on the likelihood of Plaintiff’s success on the merits of its breach of contract and

trademark infringement claims. Accordingly, the testimony informs the Court’s exercise of the

Article III power and is entitled to a strong presumption of public access.

               The Court must weigh the presumption of public access against the privacy

interests of those resisting disclosure. Lugosch, 435 F.3d at 120. Defendant argues only that the

proposed redactions are narrowly tailored to cover “information relating to third-party

agreements, communications, or information that was produced with the designation




JLM - PI TR UNSEAL ORD.DOCX                       VERSION FEBRUARY 18, 2021                          2
      Case 1:20-cv-10575-LTS-SLC Document 103 Filed 02/18/21 Page 3 of 4




‘Confidential – Attorneys’ Eyes Only’ pursuant to the terms of the Protective Order” previously

entered by the Court and that she “also has an obligation to keep third-party information

confidential.” (Docket Entry No. 101.) Plaintiff opposes the application to redact the

information from the public record.

               The Protective Order entered in this case provides that the parties may challenge a

designation of confidentiality and seek a resolution by the Court. (Docket Entry No. 54, at ¶ 4.)

The Protective Order further provides that its terms do not prevent disclosure of information that

is designated as confidential “if otherwise required by law.” (Id., at ¶ 13.)

               The undersigned’s Individual Rules and Practices requires that

               When a party seeks leave to file sealed or redacted materials on the

               ground that an opposing party or third party has requested it, the filing

               party shall notify the opposing party or third party that it must file,

               within three days, a letter explaining the need to seal or redact the

               materials.

Id., at § A(5)(b)(ii). The Court has not received any communications from the third parties who

allegedly supplied the confidential information. Furthermore, Defendant has not identified with any

particularity the nature or scope of any other obligation to keep confidential the information

involving these third parties. The broad statement that Defendant has “an obligation to keep third-

party information confidential” does not provide the Court with any information from which it can

determine the privacy interest of those third parties. Nor does Defendant’s letter provide the Court

with any basis for determining whether sealing is essential to preserve the higher value of a third-

party privacy interest or whether the proposed redactions are narrowly tailored to that interest.

               Accordingly, Defendant’s request for redaction of portions of the preliminary

injunction hearing transcript is denied. The preliminary injunction hearing transcript shall be


JLM - PI TR UNSEAL ORD.DOCX                        VERSION FEBRUARY 18, 2021                        3
      Case 1:20-cv-10575-LTS-SLC Document 103 Filed 02/18/21 Page 4 of 4




unsealed in its entirety and shall be made available in accordance with standard Judicial

Conference policies and procedures.


       This Order resolves docket entry number 101.


       SO ORDERED.

Dated: New York, New York
       February 18, 2021



                                                           /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge




JLM - PI TR UNSEAL ORD.DOCX                      VERSION FEBRUARY 18, 2021                  4
